Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species of attachment of scaffold bracket in the reply filed on August 13, 2021 is acknowledged.
Claims 2-7, 17, 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of the invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 13, 2021.
	Applicant has indicated claims 2, 3, 19 and 20 as reading upon the elected species to attachment of scaffold bracket. However, claims 2, 3, 19 and 20 present “an accessory clip” which is not utilized with the elected species of attachment of scaffold bracket. 

Drawings
1)	The drawings are objected to under 37 CFR § 1.84(u)(1) because the drawing views are not appropriately presented. Each and every Figure of the drawings appears to set forth multiple drawing views. As per 37 CFR § 1.84(u)(1):
The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG."
2)	The drawings are objected to under 37 CFR § 1.84(h)(1), 37 CFR § 1.84(h)(3) and 37 CFR § 1.84(h)(5) because the drawing views are not appropriately bracketed, identified and/or separated. Each and every Figure of the drawings appears to set forth multiple drawing views; Each and every Figure of the drawings appears to set forth multiple sectional views; Each and every Figure of the drawings appears to set forth multiple modified views. As per 37 CFR § 1.84(h)(1):
Exploded views, with the separated parts embraced by a bracket, to show the relationship or order of assembly of various parts are permissible. When an exploded view is shown in a figure which is on the same sheet as another figure, the exploded view should be placed in brackets.

As per 37 CFR § 1.84(h)(3):
The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight. Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty. 

As per 37 CFR § 1.84(h)(5):
 Modified forms of construction must be shown in separate views.

3)	The drawings are objected to under 37 CFR § 1.84(i)(1) because the drawing Figures present views that are placed within the outline of another view. As per 37 CFR § 1.84(i)(1):
One view must not be placed upon another or within the outline of another. All views on the same sheet should stand in the same direction and, if possible, stand so that they can be read with the sheet held in an upright position.

4)	The drawings are objected to under 37 CFR § 1.84(q) because the drawing Figures present views having lead lines with multiple reference characters and/or that are not directed to any particular view. For example, there are a number of instances where the specification refers to a reference character as depicting an element which is a particular view of some element, (e.g., “Element 4835 is a side view of clamp 128” or “Element 4840 is a front view of clamp 128” as recited within paragraph [00177] of the instant specification). Another example is Fig. 48 showing reference character ‘2508’ with an arrow at end of lead line as well as showing reference character ‘2508’ with a lead line touching what appears to be depicted by reference character ‘4823’.
As per 37 CFR § 1.84(q):
Lead lines are those lines between the reference characters and the details referred to. Such lines may be straight or curved and should be as short as possible. They must originate in the immediate proximity of the reference character and extend to the feature indicated. Lead lines must not cross each other. Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake.

5)	The drawings are objected to under 37 CFR § 1.84(p)(4) because the drawing views present a number of views having more than one reference character with lead line directed to a single parts of the invention. As per 37 CFR § 1.84(p)(4):
The same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts.

6)	The drawings are objected to under 37 CFR § 1.84(r) because the drawing Figures present views having lead lines with arrows and/or arrows are not directed to any particular view. As per 37 CFR § 1.84(r):
Arrows may be used at the ends of the lines, provided that their meaning is clear, as follows:
(1) On a lead line, a freestanding arrow to indicate the entire section towards which it points;
(2) On a lead line, an arrow touching a line to indicate the surface shown by the line looking along the direction of the arrow; or
(3) To show the direction of movement.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 11 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the clamp comprises a standard clamp” as recited within line 12 of claim 11. It is not clear as to what is being defined by “a standard clamp”.
Claim 16, “the standard clamp” lacks antecedent basis within the claim. It is therefore, not clear as to what “the standard clamp” refers.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halverson et al..   Halverson discloses, Fig. 2 for example, a 1. (Original) A clamp assembly for a formwork system, comprising:
	a clamp 200, comprising:
	a first member 201 having a first opening 214/213 configured to accommodate a first flange;
	a second member 203 having a second opening 212/211 configured to accommodate a second flange; and
	a connector clip 206/207 attached to the clamp and configured to be coupled to one or more attachments for the formwork system.
8. Wherein the first flange and the second flange are part of an inner rail. Claim 8 is directed to an element that has not been positively presented to form the claimed invention to be patented. Halverson is capable of attaching to any type of “flange” of an element.
9. Wherein the first flange is part of a first side rail and the second flange is part of a second side rail. Claim 9 is directed to an element that has not been positively presented to form the claimed invention to be patented. Halverson et al. is capable of attaching to any type of “flange” of an element.
10. Wherein the first side rail and the second side rail are connected by tightening the clamp. Claim 10 is directed to an intended use or desired environment. Halverson et al. is capable of attaching to any type of “flange” of an element.

As for claim 12, Halverson et al. discloses a clamp assembly for a formwork system, comprising:
	a clamp 200, comprising:
	a first member 201 having a first opening 214/213 configured to accommodate a first flange;
	a second member 203 having a second opening 212/211 configured to accommodate a second flange; and
	a screw mechanism 204 configured to tighten and loosen the first member and the second member.
13. The screw mechanism engages with a threaded portion of the first member 201 to tighten the clamp.
14. Halverson et al. further comprising a connector clip 220, (col. 5, lines 53-55), or 206 attached to the clamp and configured to be coupled to one or more attachments for the formwork system.
15. (Original) Wherein at least one of the attachments comprises a scaffold bracket. Claim 15 is directed to an element that has not been positively presented to form the claimed invention to be patented. Halverson is capable of attaching to any type of “flange” of an element.

16. (Original) Wherein the standard clamp ties formwork panels having different heights. Claim 16 is directed to an intended use or desired environment. Halverson et al. is capable of attaching to any type of “flange” of an element.
18. (Original) Wherein the formwork system comprises an aluminum formwork system. Claim 18 is directed to an element that has not been positively presented to form the claimed invention to be patented. Halverson is capable of attaching to any type of “flange” of an element.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


































MS
September 24 2021